                                            Case 3:20-cv-01695-SI Document 21 Filed 04/21/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARCUS G. MCGINNIS,                                   Case No. 20-cv-01695-SI
                                   8                      Plaintiff,
                                                                                               SCHEDULING ORDER
                                   9               v.

                                  10     EARL JONES, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            This is a pro se prisoner’s civil rights action under 42 U.S.C. § 1983 in which plaintiff alleges

                                  14   that defendants were deliberately indifferent to his medical/dental needs.

                                  15            Defendants have filed a motion to compel discovery, seeking sanctions and a court order

                                  16   requiring plaintiff to attend his deposition. Docket No. 20. Defendants report that plaintiff (who is

                                  17   now out of custody) failed to appear for his scheduled deposition after they located him and arranged

                                  18   a date for his deposition. In their motion, defendants also request that the deadline for them to file

                                  19   a dispositive motion be extended from April 16, 2021 until 90 days after plaintiff’s deposition takes

                                  20   place.

                                  21            It is reasonable to extend the deadline to file a dispositive motion until after plaintiff’s

                                  22   deposition takes place. Accordingly, the briefing schedule set for defendants to file a dispositive

                                  23   motion is now vacated. The court will set new deadlines when the motion to compel is resolved.

                                  24            The court now sets the following briefing schedule on defendants’ motion to compel.

                                  25   Plaintiff must file and serve his opposition to the motion to compel no later than May 4, 2021.

                                  26   Defendants must file and serve their reply, if any, no later than May 14, 2021.

                                  27            It has been a full year since plaintiff filed anything in this case and, according to defendants,

                                  28   plaintiff failed to provide an address after he was released from custody. The court is concerned
                                            Case 3:20-cv-01695-SI Document 21 Filed 04/21/21 Page 2 of 2




                                   1   that plaintiff may have lost interest in this case. Plaintiff is reminded that he must prosecute the

                                   2   case, must keep the court informed of his current address, and must timely comply with all court

                                   3   orders. Failure to do so may be grounds for dismissal. See Fed. R. Civ. Proc. 41(b); N.D. Cal. Local

                                   4   Rule 3-11.

                                   5          In light of the information in defendants’ motion about the difficulty finding plaintiff and

                                   6   their success in communicating with him via email, the court now directs defendants to send to

                                   7   plaintiff a copy of this order via email (e.g., as an attachment to an email) no later than April 27,

                                   8   2021 to increase the chances that he will learn of his upcoming filing deadline.

                                   9          IT IS SO ORDERED.

                                  10   Dated: April 21, 2021

                                  11                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
